DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, et al. US2011/0017470.
Regarding claim 1, Xu, et al. teaches a fluid flow control device 120 comprising:
a housing 122;
a fluid channel 126 defined within the housing, the fluid channel having an inlet (to the left of 126 in Figure 3);
and a restriction assembly (best shown in Figure 4) including a cantilever device 124 disposed within the fluid channel and defining a restricted fluid path, the cantilever device configured to deform (the dashed lines shown in Figure 4) to reduce an area of the restricted fluid path and restrict a flow rate of fluid flowing therethrough based on a property of the fluid such as fluid pressure ¶0025:12-14, the property of the fluid including a density of the fluid, the cantilever device including a cantilever body having at least one of a geometric property and a material property (the shape and selected material are necessarily flexible enough to provide the above described deformation) selected to cause the cantilever body to deform based on the density of the fluid increasing above a selected threshold fluid density (wherein the claim only requires that the cantilever device is configured to deform based on the fluid property, which includes a density, and is not restricted to only a density of the fluid. Fluid necessarily has a density, thus provides at least some change in force upon the cantilever device).
The restriction assembly including a rigid flow control component 162 disposed at an interior of the fluid channel (Figure 5 shows 162 attached to the tubular 52, which is nested in the annular fluid channel 126 as shown in Figure 3), at least part of the restricted fluid path extending between the rigid flow control component and the cantilever body (wherein 162 extends radially outward from the tubular wall surrounding bore 52), wherein the cantilever body is configured to deform relative to the rigid flow control component to reduce the area of the restricted flow path (wherein Figure 4 shows schematically element 152 deforming to the dashed line position, and wherein ¶0026 describes 164 as a biasing member, thus indicating deformation).
Regarding claim 2, the cantilever device includes a cantilever body 142 and an attachment portion 140, the attachment portion fixedly disposed relative to the fluid channel, the cantilever body having a geometric property (since it is 3 dimensional) and a material property (such as a flexible or pliable material ¶0025) selected to cause the cantilever body to deflect based on the property of the fluid being at or above a selected threshold, such as sufficient pressure to cause the dashed deformation shown in Figure 4.
Regarding claim 3, The fluid property includes a fluid density and a fluid flow rate (flow rate is described in ¶0031: 12-14, and wherein density necessarily occurs in any fluid).
Regarding claim 4, the flow control device is configured to be disposed in a borehole and receive production fluid from a subterranean region (incoming flow indicated in Figure 3), and the selected threshold is a threshold fluid density, the threshold fluid density based on a proportion of hydrocarbon fluid in the production fluid, wherein fluid density when sufficiently high will necessarily deform the flexible member 124 due to the increased force that fluid pressure of a fluid with higher density can apply to the flexible member.
Regarding claim 5, A rigid flow control component (see Figure A- annotated Figure 3, below)  disposed in the fluid channel downstream of the cantilever device, the rigid flow control component having a fluid port (see Figure A below) configured to permit fluid flow therethrough.

    PNG
    media_image1.png
    507
    833
    media_image1.png
    Greyscale

Figure A: annotated Figure 3
Regarding claim 6, the cantilever device is configured to deflect in a direction of fluid flow (to the right, as indicated by the dashed lines) through the fluid channel and toward the rigid flow control component, to reduce the area of the restricted flow path by changing from A_1 to A_2.
Regarding claim 7, The fluid channel is an annular fluid channel 126 at least partially surrounding a central fluid conduit (the portion of the tubular surrounding 52), and the cantilever body is an annular body disposed in the annular fluid channel as shown in Figure 3.
Regarding claim 8, the annular fluid channel includes an inlet (the left side near wire mesh 112) at least partially surrounding an exterior surface of the housing, and an outlet (the port indicated in Figure A above) in fluid communication with the central fluid conduit 52. The restriction assembly including a first partially annular cantilever body (Figure 5: 160 is fully annular, and thus is at least partially annular) and a second partially annular cantilever body, the first cantilever body and the second cantilever body 172 defining a gap (the axial distance between 160 and 172) therebetween, the rigid flow control component including a fluid port (see Figure A above) that is circumferentially offset from the gap.
Regarding claim 9, a plurality of restriction assemblies (Figure 5 shows 160, 170) disposed in the fluid channel, each restriction assembly of the plurality of restriction assemblies having a respective cantilever device (164, 172, 174) configured to deform based on a different value of the property of the fluid ¶0026 (wherein the property includes pressure differential or flow rate, and fluid necessarily includes a density).
Regarding claim 10, at least one of the material property and the geometric property is selected based on a drag force (for which flowing fluid necessarily provides) exerted by the fluid on the cantilever device, the drag force calculated based on the density of the fluid (for which density is a necessarily occurring rheological feature of flowing fluid, and thus would necessarily be part of any drag force calculations).
Regarding claim 11, Xu, et al. teaches a method of controlling fluid flow, comprising:
Receiving fluid at the inlet of the fluid channel in the housing of the above described flow control device, as shown in the arrows in Figure 3; 
Control a flow rate of the fluid through the fluid channel by the above described restriction assembly, via deformation of the element 124, as shown in the movement between solid and dashed line positions in Figure 4. The restriction assembly including a rigid flow control component 162 disposed at an interior of the fluid channel (Figure 5 shows 162 attached to the tubular 52, which is nested in the annular fluid channel 126 as shown in Figure 3), at least part of the restricted fluid path extending between the rigid flow control component and the cantilever body (wherein 162 extends radially outward from the tubular wall surrounding bore 52), wherein the cantilever body is configured to deform relative to the rigid flow control component to reduce the area of the restricted flow path (wherein Figure 4 shows schematically element 152 deforming to the dashed line position, and wherein ¶0026 describes 164 as a biasing member, thus indicating deformation).
	Regarding claims 12-15, Xu, et al. teaches the apparatus as described above.
	Regarding claim 16, deforming the cantilever device includes deflecting the cantilever device in a direction of fluid flow through the fluid channel and toward the rigid flow control component, to reduce the area of the restricted flow path (as shown in the dashed lines in Figure 3 to change from A_1 to A_2).
	Regarding claim 17, the fluid channel is an annular fluid channel 126 at least partially surrounding a central fluid conduit (the portion of the tubular surrounding 52), and the cantilever body is an annular body disposed in the annular fluid channel as shown in Figure 3.
Regarding claim 18, the annular fluid channel includes an inlet (the left side near wire mesh 112) at least partially surrounding an exterior surface of the housing, and an outlet (the port indicated in Figure A above) in fluid communication with the central fluid conduit 52. The restriction assembly including a first partially annular cantilever body (Figure 5: 160 is fully annular, and thus is at least partially annular) and a second partially annular cantilever body, the first cantilever body and the second cantilever body 172 defining a gap (the axial distance between 160 and 172) therebetween, the rigid flow control component including a fluid port (see Figure A above) that is circumferentially offset from the gap.
Regarding claim 19, a plurality of restriction assemblies (Figure 5 shows 160, 170) disposed in the fluid channel, each restriction assembly of the plurality of restriction assemblies having a respective cantilever device (164, 172, 174) configured to deform based on a different value of the property of the fluid ¶0026 (wherein the property includes pressure differential or flow rate, and fluid necessarily includes a density).
Regarding claim 20, the fluid control device is at least part of an inflow control device 34 (wherein a production device is the same as an inflow control device, since it controls fluid that is flowing into the tubular 21) configured to be disposed in a borehole 11, the inflow control device configured to receive production fluid (the above described incoming flow).
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant’s arguments that Xu, et al. does not teach the cantilever body deform in response to a change or increase of fluid density are not persuasive. The presence of fluid flow rate necessarily includes fluid density. Therefore, a deformation upon application of fluid flow rate would also necessarily include a change in fluid density when considering a situation going from no fluid flow (and thus no fluid density) to fluid flow (thus including an increase in fluid density).
Applicant’s argument that Xu does not teach a rigid flow control body are refuted. As described above, Xu, et al. teaches the rigid flow control body 162.
Therefore, applicant’s arguments regarding dependent claims are similarly refuted.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        6/6/2022